Case 2:18-Cv-04956-SJF-AKT Document 37 Filed 01/09/19 Page 1 of 1 PagelD #: 170

x g

= Tose
7

Case 2:18-cv-04956-SJF-AKT Document 8 Filed 10/16/18 Page 2 of 5 PagelD #: 120

AQ 440 (Rev, 06/12) Summons in a Civil Action (Page 2}

Civil Action No. 18-cv-04956-SJF-AKT

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (rame of individual and title, if any) ce orcuU Wve Cc
was received by me on (date) \-! \A lS“ .

(J I personally served the summons on the individual at (place)

 

on (date) 3 OF

 

Ci 1 left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

Cl L served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

aT returned the summons unexecuted because Cor W McCue. Cc. Aves at \ iveolor

—_ a  ayven oddress
B Other Gpecify “TV. SQoKke TO Me wehooc Sone Vee"
Looudd att ai ve NEere Name informed mene he does? Inve
Ynere 1o-&L NV ok B20 PN. | Femele Yolsito So's WooVPHS Bf hai
. 4
My fees are $ for travel and $ for services, for a total of S 0.00 ae Me

1 declare under penalty of perjury that this information is true.

Date: \\* oO \e ~_yano wenies Dea wlio

Server's signature

“Docdaarcc, Sexton “DPeevess Seryier

Printed name and title

WHS UMedin Skik A SALA VA TNH

Server's address

Additional information regarding attempted service, etc:

ISSIQIS _
